Exhibit 10.3

UTSTARCOM, INC.

STOCK OPTION AMENDMENT ELECTION FORM

UTStarcom, Inc. (“UTStarcom”) has determined that certain of your stock options,
as listed on Exhibit A attached hereto, have been granted with an exercise price
less than the fair market value of the underlying common stock on the date of
grant (your “discount stock options”) and are currently considered to be
deferred compensation arrangements subject to Section 409A (“Section 409A”) of
the Internal Revenue Code of 1986, as amended (the “Code”).  The purpose of this
election is to provide you with an opportunity to amend your discount stock
options in a manner that would avoid the adverse tax consequences of Section
409A described herein.  The details of this election are summarized in this
election form.  To take advantage of this election, you must complete the
applicable section(s) of this election form and fax or hand-deliver it to
UTStarcom to the person set forth below.

SECTION I.                               Discount Stock Options

Please select one of the alternatives below and complete the required
information.

x                                  I hereby elect to increase the exercise price
of all my discount stock options to an exercise price not less than the fair
market value of the underlying common stock on the date of grant, as set forth
on Exhibit A hereto.

o                                    I do not wish to make an election at this
time and understand that UTStarcom will be required to treat such discount stock
options as “deferred compensation” under Section 409A and that UTStarcom will be
required report and withhold, to the extent applicable, income prior to my
exercise of such discount stock options and that I will be subject to the
appropriate additional tax and interest charges imposed by Section 409A.

IMPORTANT TAX LAW DEADLINE(S):  IRS guidance requires that to the extent you
want your election to protect your options from Section 409A tax penalties, it
must be submitted or delivered to UTStarcom stock administration by December 31,
2006.

Please return your completed form to:

Russell Boltwood

VP/General Counsel

UTStarcom, Inc.

1275 Harbor Bay Parkway

Alameda, CA 94502 USA

Fax: (510) 338-4395

Tel: (510) 749-1530

e-mail: Russell@utstar.com

SECTION II.                           Representations Regarding the Terms and
Conditions of this Election and Amendment of Discount Stock Options

Voluntary Participation.  The election made by me in this form is entirely
voluntary.  I understand that UTStarcom is not making, nor has it made, any
recommendations on whether I should make an election.  I acknowledge that I
understand that the deadlines described in this form are IRS-imposed deadlines
that impact the tax treatment of my discount stock options and not
UTStarcom-imposed deadlines on the use of the elections described in this form.


--------------------------------------------------------------------------------




Irrevocable Election.  I acknowledge that, once I make an election pursuant to
this procedure, I may not subsequently change my mind with respect to any
portion of this election.

Amendment to Stock Option.  I acknowledge that my election selected above, if
any, will serve as an amendment to my discount stock options to the extent
required to increase the exercise price to that applicable new exercise price
set forth in Exhibit A hereto.  By my execution of this election, I have agreed
to be bound by all the terms and conditions of this election as described in
this election form.  Other than as amended by the terms and conditions of this
election, my discount stock options remain subject to all of the terms and
conditions of the 1997 Stock Plan (the “Plan”) and stock option agreement(s)
memorializing my discount stock options.


NO GUARANTEE OF VESTING OR CONTINUED STATUS AS A SERVICE PROVIDER.  I
ACKNOWLEDGE AND AGREE THAT MY ELECTION HEREUNDER DOES NOT ALTER THE VESTING
SCHEDULE OF MY DISCOUNT STOCK OPTIONS.  I ALSO ACKNOWLEDGE AND AGREE THAT MY
ELECTION HEREUNDER DOES NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED STATUS AS AN EMPLOYEE, DIRECTOR OR CONSULT FOR UTSTARCOM OR ANY OF ITS
SUBSIDIARY COMPANIES FOR THE APPLICABLE DISCOUNT OPTION VESTING PERIOD, AND THAT
ANY ELECTION I MAY MAKE SHALL NOT INTERFERE WITH MY RIGHT OR UTSTARCOM’S RIGHT
TO TERMINATE MY SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE.

Tax and Financial Consultation.  I acknowledge and represent that I have
consulted with such tax and legal advisors and consultants, if any, as I deem
advisable in connection with this election.  I acknowledge that the information
provided to me about the IRS regulations by UTStarcom is based on UTStarcom’s
current reasoned interpretation of complicated proposed regulations and other
IRS guidance based on advice of various tax and legal experts, and that I am not
relying on UTStarcom in, and I am solely responsible for, making any election
hereunder and that I am not relying upon UTStarcom for any such tax or legal
advice.

Administration.  I understand and acknowledge and agree that UTStarcom will
determine, in its sole and absolute discretion, all questions as to the form of
elections and the validity, eligibility and time of receipt of any election.  I
acknowledge and agree that UTStarcom’s determination of these matters will be
final and binding on all parties.

Execution and Agreement to Terms and Conditions.  Before signing this election
form, I have received, read and understand this election form.  By submitting
this election to UTStarcom, I agree that my discount stock options have been
amended, to the extent necessary, to reflect this election, and that my discount
stock options are governed by the terms and conditions of this election, the
Plan and my stock option agreement(s).

I ACKNOWLEDGE AND AGREE THAT UTSTARCOM IS NOT MAKING ANY RECOMMENDATION TO ME
REGARDING WHETHER OR WHEN TO TAKE ANY ACTION IN RESPONSE TO SECTION 409A.  THE
TIMING OF ANY ELECTION THAT I MAKE WILL AFFECT WHETHER THE ELECTION MITIGATES MY
SECTION 409A LIABILITY.  THESE ARE IRS TIMING RULES, NOT UTSTARCOM-IMPOSED
LIMITATIONS.  I WILL HAVE TO DECIDE WHETHER AND HOW TO IMPLEMENT THESE POTENTIAL
ACTIONS BASED ON MY PERSONAL TAX AND FINANCIAL POSITION AND OTHER FACTORS.

Signed:

/s/ Ying Wu

 

 

Date: December 29, 2006

 

 

 

Name (printed):

Ying Wu

 

 

 

 


--------------------------------------------------------------------------------




EXHIBIT A

NAME

 

ORIGINAL GRANT 
DATE

 

SHARES 
GRANTED

 

ORIGINAL 
EXERCISE PRICE

 

NEW PROPOSED 
MEASUREMENT 
DATE

 

NEW PROPOSED 
EXERCISE PRICE

 

SHARES 
SUBJECT TO 
CORRECTION

 

Ying Wu

 

2/28/2002

 

100,000

 

20.25

 

3/27/2002

 

25.25

 

29,167

 

Ying Wu

 

7/25/2002

 

50,000

 

15.72

 

7/17/2002

 

20.82

 

19,792

 

 


--------------------------------------------------------------------------------